Citation Nr: 0303476	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

                       
THE ISSUE

Entitlement to an increased evaluation for paranoid state, to 
a compensable degree before April 14, 2000, and in excess of 
10 percent on and after April 14, 2000.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1968 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of rating decisions of the Regional Office (RO) 
in Waco, Texas.  The appeal ensued following an October 1995 
rating decision wherein the RO confirmed and continued a 
noncompensable rating for paranoid state that had been in 
effect for many years.  

In October 2002 the RO granted entitlement to an increased 
(compensable) evaluation for paranoid state, effective from 
April 14, 2000.  


FINDINGS OF FACT

1.	The veteran is not shown to be on medication or 
receiving treatment for paranoid state.  

2.	Prior to April 14, 2000, paranoid state was not 
productive of mild social and industrial impairment or 
occupational and social impairment due to mild or 
transient symptoms.  

3.	As of April 14, 2000, paranoid state is productive of 
not more than mild social and industrial impairment or 
occupational and social impairment due to mild or 
transient symptoms.


CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation 
for paranoid state; to a compensable degree prior to April 
14, 2000, or in excess of 10 percent on and after April 14, 
2000 for have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9208 (effective prior to November 7, 1996;  38 C.F.R. 
§ 4.130; Diagnostic Code 9208; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was referred for psychiatric evaluation in 
February 1974 when he was acting in an incoherent and 
inappropriate manner.  Psychological testing confirmed 
impression of paranoid state.  He was considered unfit for 
further military service because of manifestations of 
excessive self-importance, hypersensitivity, excessive 
suspicion , and jealousy.  

Postservice VA examination in April 1979 showed paranoid 
state by history.  No psychiatric incapacity was seen at the 
time of this evaluation.  

In July 1979 service connection was established for paranoid 
state and a noncompensable rating was assigned.  

VA outpatient treatment records from 1993 through 1995 show 
that the veteran was referred to the clinic for evaluation of 
depression and anger as a result of his children being moved 
out of state and because of his health.  He said that he 
coped with his anger by isolating himself and by listening to 
music.  He denied violent tendencies, had no helpless or 
hopeless feelings, and no suicidal ideation.  The diagnosis 
was mild depression.  When he was seen for follow-up in 
October 1994, there was marked anxiety, repression, and 
denial.  There was no evidence of thought disorder, major 
depression, or paranoia.  

In October 1995, the noncompensable rating in effect for 
paranoid state was confirmed.  

When examined by VA in January 1997, the veteran was 
described as pleasant with a sense of humor.  He was 
cooperative, goal directed, and goal oriented.  He was 
oriented as to time, place, and person.  

He was able to organize his thoughts, and he expressed them 
well.  He understood concepts and ideas, and his speech was 
normal.  The examiner saw no evidence of anxiety or tension.  
The veteran was mildly depressed about physical things that 
bothered him.  There was no psychosis, delusions, 
hallucinations or organicity.  The veteran's memory and 
judgment were good.  It was noted that the veteran had been 
treated for mild depression the past, but it seemed to have 
"cleared."  The examined saw no psychiatric disease or 
evidence of paranoid state.  The Global Assessment of 
Functioning (GAF) score was 85.  

The VA also examined the veteran on April 14, 2000.  He was 
cooperative, pleasant, goal oriented, and oriented as to 
time, place, and person.  He had a sense of humor and was 
able to organize his thoughts and express himself.  He spoke 
at a normal rate, rhythm, and volume.  His affect and mood 
were normal.  There was no psychosis, delusions, 
hallucinations, or organicity.  His intellect was average.  
His memory and judgment were good.  The examiner's impression 
was "no psychiatric disorder.  The veteran's GAF score was 
88.  

Subsequently added to the record were VA outpatient treatment 
records from 2000 through 2002.  These records are 
essentially negative for treatment or complaints of 
psychiatric symptoms.  The veteran's depression was noted by 
history.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

During the pendency of this claim, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996), including the rating criteria for evaluating mental 
disorders.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996).  
This amendment was effective November 7, 1996.  In addition 
to modified rating criteria, the amendment provided that the 
diagnoses and classification of mental disorders be in 
accordance with DSM- IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
VAOPGCPREC 3-00; see also 38 U.S.C.A. § 5110(g) (West 1991).  
For any date prior to November 7, 1996, the Board cannot 
apply the revised mental disorders rating schedule.

In this case, the RO considered the veteran's claim for a 
higher disability rating for his service-connected 
psychiatric disorder both under the criteria for evaluating 
the degree of impairment resulting from a mental disorder 
prior to revisions to that criteria which were made in 
November 1996 and under the revised criteria in the VA 
Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas, supra.

Under the criteria for rating paranoid state, prior to the 
revisions made to this criteria in November 1996, a 
noncompensable evaluation is warranted when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  Evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment warrants a 10 percent evaluation.  A 30 percent 
rating is assigned for "definite" impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A "considerable" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people when reliability, flexibility, and 
efficiency levels are so reduced as to result in 
"considerable" industrial impairment warrants a 50 percent 
evaluation.  A 70 percent rating is provided when the ability 
to maintain effective or favorable relationships is 
"severely" impaired and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9208 (1996); see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, DC 9208, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (CAVC) stated that the term "definite" in 38 
C.F.R. § 4.132 was qualitative in nature, whereas the other 
terms, e.g., "considerable" and "severe," were quantitative.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  The CAVC 
remanded the case in Hood to the Board for a statement of 
reasons or bases that would reflect how the term "definite" 
could be applied in a quantitative manner.  Id. at 304; 38 
U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of Hood, the 
VA General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term considerable, 
the criterion for a 50 percent evaluation, was to be 
construed as "rather large in extent or degree."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the terms 
"definite" and "considerable." 38 U.S.C.A. § 7104(c) (West 
1991).

In Massey v. Brown, the CAVC observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, DCs 9400-9411 (1995).  

Therefore, the CAVC held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  ,supra, citing Hood, 
supra.  In Massey, where the veteran was assigned a 10 
percent disability evaluation for a psychoneurotic disorder 
and was seeking a higher rating, the CAVC emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. § 
4.132, DC 411 (1994); Massey, 7 Vet. App. at 207 (noting that 
factual findings of the Board drawn from medical evidence, 
such as "affect and mood were appropriate," "memory was 
unimpaired," and "no history of hospitalization," generally 
appeared not to relate to the rating criteria set out for 
psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a noncompensable evaluation 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  



A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher, or 50 percent, 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.



A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400 (2002).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF score of 71 to 80 is defined as if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

A GAF score of 81 to 90 is defined as absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  




A GAF score of 91 to 100 is defined as superior functioning 
in a wide range of activities, life's problems never seem to 
get out of hand, is sought out by others because of his or 
her many positive qualities.  No symptoms.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In the November 2002 supplemental statement of the case, the 
provisions and requirements of the VCAA of 2000 were 
discussed, and the RO considered the veteran's claim in 
accordance therewith.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice VA treatment 
records, as well as multiple VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences the RO has informed the veteran 
of the evidence he should obtain and which evidence it would 
retrieve as specified.  The RO has in fact augmented the 
evidentiary record in accordance with the veteran's 
directives.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Paranoid State

As noted hereinabove, VA psychiatric examinations in 1997 and 
again in 2000 reflect that the veteran was not receiving 
treatment for a psychiatric disorder.  There was no 
indication in the record that he was currently on medication 
for a psychiatric disorder.

It is most significant to point out that the VA examiners 
opined that the veteran's recent medical records and 
examination findings did not indicate that the veteran 
suffered from a psychiatric disorder, except by history.  
Accordingly, there was no basis for assignment of a 
compensable rating for paranoid state prior to April 14, 
2000.

The April 14, 2000 examination findings showed that he was 
oriented and free of any thought disorder and/or problems 
with his mentation, to include memory impairment, 
hallucinations and/or delusions.

The only evidence in support of the veteran's claim consists 
of his statements regarding the severity of his psychiatric 
disability.  

Here, the medical evidence also shows absence of or only 
minimal symptoms as evidenced by the veteran's GAF scores of 
85 reported in 1997 and 88 reported in 2000.  Treatment 
records dated subsequent to the 2000 evaluation reflect 
treatment for other disabilities.  The veteran's depression 
was only mentioned by history.  

In view of this and the absence of any evidence showing 
recent treatment for a psychiatric disability or related 
interference with his social function, the Board concludes 
that the weight of the evidence is against a claim for the 
assignment of a rating higher than the current 10 percent for 
the service-connected disability under either the old or new 
criteria as of April 14, 2000.

As a clear preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation for paranoid state; however, the RO 
did not grant increased compensation benefits on this basis.
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation for paranoid state.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of 
paranoid state.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation for paranoid state; to 
a compensable degree prior to April 14, 2000, and in excess 
of 10 percent on and after April 14, 2000, is denied.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

